
	
		II
		110th CONGRESS
		1st Session
		S. 2506
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2007
			Ms. Snowe (for herself
			 and Mr. Dodd) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to modify
		  a provision relating to the Northeast Home Heating Oil Reserve
		  Account.
	
	
		1.Northeast Home Heating Oil
			 Reserve AccountSection 183 of
			 the Energy Policy and Conservation Act (42 U.S.C. 6250b) is amended by striking
			 subsection (a) and inserting the following:
			
				(a)Finding
					(1)In
				generalThe Secretary may sell products from the Reserve only on
				a finding by the President that—
						(A)there is a severe
				energy supply interruption; or
						(B)the price of home
				heating oil threatens the health and safety of residents of the
				Northeast.
						(2)RequirementThe
				President may make a finding under paragraph (1) only if the President
				determines that—
						(A)a dislocation in
				the heating oil market has resulted from an interruption described in paragraph
				(1)(A);
						(B)the price of home
				heating oil has increased by such an extent that the Northeast is experiencing,
				or will experience, an emergency situation that threatens the safety and health
				of residents of the Northeast; or
						(C)(i)a circumstance (other
				than a circumstance described in subparagraph (A) or (B)) exists that
				constitutes a regional supply shortage of significant scope and duration;
				and
							(ii)action taken under this section
				would assist directly and significantly in reducing the adverse impact of the
				shortage.
							.
		
